ORDER
PER CURIAM.
Ronald Kippenberger (Plaintiff) appeals the circuit court’s judgment denying Plaintiffs motion for a continuance and dismissing his personal injury claim with prejudice against Walgreen Company (Defendant). On appeal, Plaintiff claims that the circuit court abused its discretion by denying his motion for a continuance and dismissing his claim because the circuit court ignored that Plaintiff’s counsel’s physical ailments necessitated the continuance. We affirm.
*738We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).